PER CURIAM.
We affirm the order of revocation of probation. However, we remand with directions that the trial court enter an amended order specifying the violations found to have been committed, and deleting any reference to the convictions in circuit court case number 91-2126 for carrying a concealed firearm and possession of a firearm by a convicted felon, which convictions this court has set aside in Maxwell v. State, 666 So.2d 951 (Fla. 1 DCA 1996).
*953AFFIRMED and REMANDED, with directions.
ERVIN, BOOTH and WEBSTER, JJ., concur.